DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated June 14, 2022.

Examiner would like to note that the Remarks contain almost no arguments based on a specific claim limitation.  The Remarks make general assertions as to the references either not teaching the invention or the references not being combinable.

As an example of the Applicant’s arguments, page 12 of the Remarks state “Real life human being simulations, in real world environments, with virtual components integrated into the real world of the human is vastly different than fully contained virtual reality simulations in which the real world/real life is not displayed. There is no suggestion of the desirability in Reitan to combine with Birnbaum to provide software that generates data packages which are triggered by a predetermined pre-programmed personality profile of traits of the living human or animal being emulated, wherein the triggering action is predetermined, preprogrammed and stored in the personality profile, wherein the data packages are sent to the interactive hardware device, or a predetermined pre-programmed personality profile that contains autonomous self-adaptive artificially-intelligent software which enables adaptation, based on changes to the user's virtual reality environment and interactive hardware device interactions.”  It is quite difficult to understand what the Applicant is referring to.  Is it really the case that real life human being simulations are vastly different than fully contained virtual reality simulations?  So different, in fact, that Reitan can not be combined with Birnbaum?  Examiner respectfully disagrees and reiterates that there does not appear to be a limitation in amended independent claims 1, 10, or 18 which is actually unique in the art of virtual reality/ultra reality/simulations/etc.

Accordingly, amended independent claims 1, 10, and 18 remain rejected.  The dependent claims remain rejected as well.


Claim Objections
Claim 10 is objected to because of the following informalities: “comprising; a communication path, which connects the computer system to wide area networks and local area networks”  It appears that the wrong punctuation is used.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum (US 2018/0253948 A1) in view of Reitan (US 20140063061 A1).

Instant Claim 1: A system, comprising: a computer system to generate a virtual reality environment comprising;  (“FIG. 1 is a block diagram of a haptically-enabled virtual reality ("VR") system 10 that can implement an embodiment of the present invention.” (Birnbaum, paragraph 10)  The system 10 of Birnbaum corresponds to the computer system of the claim.)

a communication path, which connects the computer system to wide area networks and local area networks;  (“System 10 (fig 1) further includes a communication interface 25 that allows system 10 to communicate over the Internet/cloud 50.” (Birnbaum, paragraph 18)  The communication interface 25 of Birnbaum corresponds to the communication path of the claim.)

a display unit comprising virtual reality goggles or glasses adapted to be worn by a user for displaying to the user the virtual reality environment being generated by the computer system;  (“System 10 (fig 1) includes a headset 11 and a wearable jacket/vest/full body suit 13 (referred to as “haptic suit” 13). Headset 11 provides audio/visual immersion for VR system 10.” (Birnbaum, paragraph 10)  The user interface 300 of Birnbaum corresponds to the display unit of the claim.
The headset 11 of Birnbaum corresponds to the virtual reality glasses of the claim.)

and a display interface connected to the computer system that forwards graphics, textual content, and other data to the display unit for display on the display unit;  (“FIG. 3 is an example user interface that receives user settings of permissible haptic parameter ranges in accordance with embodiments of the present invention. UI 300 displays a group 302 of settable haptic parameter ranges that include magnitude, frequency and thermal range.” (Birnbaum, paragraph 35)  User interface 300 of Birnbaum corresponds to the display interface of the claim.)

an interactive hardware device, wherein the interactive hardware device emulates a living human or animal in the virtual reality environment,  (“Haptic suit 13 (fig 1) provides haptic effects in conjunction with the VR immersion experience provided by headset 11.” (Birnbaum, paragraph 10)  Haptic suit 13 of Birnbaum corresponds to the interactive hardware device of the claim.
In addition, fig 3 of Birnbaum illustrates emulating a living human.)

whereby the interactive hardware device includes an interface designed by the living human or animal emulated;  (“Processor 12 (fig 1) can decide what haptic effects are to be played and the order in which the effects are played based on high level parameters. In general, the high level parameters that define a particular haptic effect include magnitude, frequency and duration.” (Birnbaum, paragraph 11)  The haptic effects of Birnbaum correspond to the interface of the claim.
In addition, fig 3 of Birnbaum illustrates an in-game living human emulated.)

and software residing in the computer system to control direction, speed, movement, response time, duration, frequency, and vibration of the interactive hardware device, comprising: a predetermined pre-programmed personality profile of traits of the 10living human or animal being emulated;  (“Therefore, one embodiment maps permission profiles to individual users.” (Birnbaum, paragraph 20)
“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29)  The haptic effect permissions 22 of Birnbaum correspond to the predetermined personality profile of the claim.
“At 206 (fig 2), incoming haptic parameters (i.e., parameters generated by processor 12 before the range of permitted parameters are considered) that are either in or out of the permitted ranges are modified/filtered based on the permissible ranges.” (Birnbaum, paragraph 31))

and a character interface that emulates a living human, humanoid, robotic, or animal character and is a primary interface for the user to communicate with the computer system, wherein the character interface interacts with the user using the interactive hardware device based on the traits of the living human or animal being emulated,  (Fig 3 of Birnbaum illustrates a living human being emulated.)

wherein the character interface is the predetermined pre-programmed personality profile of the traits of the living human or animal being emulated  (“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29)  Therefore, the user of Birnbaum determines the various settings.)

wherein the software generates data packages which are triggered by the predetermined pre-programmed personality profile, wherein the triggering action is predetermined, pre-preprogrammed, and stored in the personality profile, wherein the data packages are sent to the interactive hardware device;  (“In one embodiment, the functionality of the flow diagram of FIG. 2 is implemented by software stored in memory or other computer readable or tangible medium, and executed by a processor.” (Birnbaum, paragraph 28))

the predetermined pre-programmed personality profile is based at least in part on signals from the 15interactive hardware device,  (“The setting of permissions can include a setup sequence that includes exposing a user to certain haptic effect, then incrementing or decrementing the values of the tested haptic parameter(s). The user can then specify when an undesirable sensation is caused, and the system can determine that all parameter values beyond that one are forbidden from being displayed/rendered.” (Birnbaum, paragraph 27))

and wherein the predetermined pre-programmed personality profile generates responses to the user by sending signals to the interactive hardware device;  (“Memory 20 (fig 1) stores instructions executed by processor 12, such as operating system instructions. Among the instructions, memory 20 includes a haptic effect permissions module 22 which is instructions that, when executed by processor 12, generate haptic effects based on permissions, as disclosed in more detail below.” (Birnbaum, paragraph 13)  The permissions module 22 of Birnbaum generates haptic effects to the user wearing haptic suit 13 through the processor 12.)

and wherein the predetermined pre-programmed personality profile is based on the traits of the living human or animal being emulated  (“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29)  Therefore, the user of Birnbaum determines the various settings.)

Birnbaum does explicitly not teach the following limitation of this claim:

wherein the character interface interacts with the user using the interactive hardware device based on the traits of the living human or animal being emulated, and includes autonomous self-adaptive artificially-intelligent software embedded in the character interface; …
and, wherein the predetermined pre-programmed personality profile also contains the autonomous self-adaptive artificially-intelligent software which enables autonomous adaptation from users, based on changes in the virtual reality environment and the interactive hardware device but not user commands, whereby the user does not determine the predetermined pre-programmed personality profile or have the option to change the predetermined pre-programmed personality profile, whereby the character interface starts with the predetermined pre-programmed personality profile of that of the living human or animal being emulated, whereby, the user does not have the ability to alter the predetermined pre-programmed personality profile, however, the predetermined pre-programmed personality profile is adapted from the virtual reality environment of the user through the autonomous self-adaptive artificially-intelligent software embedded in the character interface, based on changes to the virtual reality environment of the user and interactions of the interactive hardware device; …
and, also autonomously adapts from changes to the virtual reality environment of the user and interactions of the interactive hardware device, whereby, the embedded autonomous self-adaptive artificially-intelligent software adapts to the user by modifying the response to the user's interaction via the interactive hardware device.

In a related field of endeavor, however, Reitan does disclose self-adaptive, self–learning artificial intelligence for an interactive virtual reality environment.

wherein the character interface interacts with the user using the interactive hardware device based on the traits of the living human or animal being emulated, and includes autonomous self-adaptive artificially-intelligent software embedded in the character interface; …
and, wherein the predetermined pre-programmed personality profile also contains the autonomous self-adaptive artificially-intelligent software which enables autonomous adaptation from users, based on changes in the virtual reality environment and the interactive hardware device but not user commands, whereby the user does not determine the predetermined pre-programmed personality profile or have the option to change the predetermined pre-programmed personality profile, whereby the character interface starts with the predetermined pre-programmed personality profile of that of the living human or animal being emulated, whereby, the user does not have the ability to alter the predetermined pre-programmed personality profile, however, the predetermined pre-programmed personality profile is adapted from the virtual reality environment of the user through the autonomous self-adaptive artificially-intelligent software embedded in the character interface, based on changes to the virtual reality environment of the user and interactions of the interactive hardware device; …
and, also autonomously adapts from changes to the virtual reality environment of the user and interactions of the interactive hardware device, whereby, the embedded autonomous self-adaptive artificially-intelligent software adapts to the user by modifying the response to the user's interaction via the interactive hardware device.  (“In one or more embodiments, a self-adaptive network can be embedded into any one of interactive elements 230 (fig 2A). This facilitates making interactive elements 230 being capable of being trained to perform an action and to implement self-learning so that the interactive element 230 can implement scoring criteria to improve the manner in which it responds to a given input or event until a desired standard is achieved.” (Reitan, paragraph 180)  The permissions module 22 of Birnbaum may also utilize self-learning in order to achieve a set of permissions desirable to a particular user, similar to Reitan’s use of self-learning.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the virtual reality environment as taught by Birnbaum, wherein a permissions module 22 exists in order to generate the exact haptic interactive feedback a particular user desires; with the virtual reality environment as taught by Reitan, wherein an interactive element is trained through adaptive self-learning to perform the desired action.  Such a combination involves incorporating a known technique (Reitan) into a known system in order to yield the predictable results of training the permissions module 22 to provide settings that a particular user desires.


Instant Claim 2: The system of claim 1, wherein the interactive hardware device is configured to 20emulate at least one of a prosthetic limb, robot-controlled tool, a human, and an animal.  (Referring to fig 1 of Birnbaum, the haptic suit 13 emulates a robot-controlled tool.)


Instant Claim 3: The system of claim 2, wherein the interactive hardware device is a haptic adult entertainment, clothing article or hand-held device that is pre-programmed.  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10)  Therefore, haptic suit 13 of Birnbaum may be any of a variety of objects.)


Instant Claim 4: The system of claim 3, wherein the haptic adult entertainment, clothing article or hand-held device is configured to apply pressure to locations on a body of the user in response to signals from the living human or animal being emulated by the predetermined pre-programmed personality profile.  (“System 10 (fig 1) includes a headset 11 and a wearable jacket/vest/full body suit 13 (referred to as "haptic suit" 13).” (Birnbaum, paragraph 10)
“Haptic output device 18 (fig 1) may also be a device such as an electrostatic friction ("ESF") device or an ultrasonic surface friction ("USF") device, or a device that induces acoustic radiation pressure with an ultrasonic haptic transducer.” (Birnbaum, paragraph 15))


Instant Claim 5: The system of claim 4, wherein the interactive hardware device further comprises a movable component for interacting with physical objects in proximity to the user in response to signals from the living human or animal being emulated by the predetermined pre-programmed personality profile.  (“Although shown in FIG. 1 as a vest, haptic suit 13 in other embodiments can be configured to contact any and all areas of a user's body, and may include other discrete elements for contacting other areas of the body. System 10, instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10))


Instant Claim 6: The system of claim 5, further comprising a sensor for transferring images of 10an environment of the user for use in the virtual reality environment.  (“Sensor 28 (fig 1) can be any device, such as, but not limited to, … a camera,” (Birnbaum, paragraph 17))


Instant Claim 7: The system of claim 6, wherein the virtual reality environment emulates at least one of a military or police action, an underwater environment, a human interaction situation, an industrial environment, an aerospace 15environment, and, medical procedure or medical/veterinary treatment, including mental health.  (“Some VR system, in addition to audio sensory information, include advanced haptic systems which provide tactile information, generally known as force feedback or haptic feedback, particularly for medical, gaming and military applications.” (Birnbaum, paragraph 4))


Instant Claim 8: The system of claim 7, wherein the predetermined programmed personality profile is based on the living human or animal being emulated and has only autonomous self-adaptive artificially-intelligent software-enabled learning capabilities.  (“In one or more embodiments, a self-adaptive network can be embedded into any one of interactive elements 230 (fig 2A). This facilitates making interactive elements 230 being capable of being trained to perform an action and to implement self-learning so that the interactive element 230 can implement scoring criteria to improve the manner in which it responds to a given input or event until a desired standard is achieved.” (Reitan, paragraph 180))


Instant Claim 10: A system, used for autonomously controlled smart virtual human to real human interaction  (“Some VR system, in addition to audio sensory information, include advanced haptic systems which provide tactile information, generally known as force feedback or haptic feedback, particularly for medical, gaming and military applications.” (Birnbaum, paragraph 4)  Referring to fig 3 of Birnbaum, a smart virtual human is presented on the display for interaction with the real human user.  The haptic feedback is autonomously controlled.)

comprising: a computer system to generate a virtual reality environment for adult entertainment  (The virtual reality system of Birnbaum may be any type of medical, gaming, military, etc. application.)

comprising; a communication path, which connects the computer system to wide area networks and local area networks; a display unit comprising virtual reality goggles or glasses adapted to be worn by a user for displaying to the user the virtual reality environment being generated by the computer system; a display interface that forwards graphics, textual content, and other data to the display unit for display on the display unit;  (This portion of claim 10 is substantially included within claim 1, and thus, is rejected under similar rationale.)

a communications interface, which allows software and data to be transferred between the computer system and external devices via an autonomous controlling artificially intelligent enabled smart virtual human character interface;  (“System 10 (fig 1) further includes a communication interface 25 that allows system 10 to communicate over the Internet/cloud 50.” (Birnbaum, paragraph 18)  The communication interface 25 of Birnbaum corresponds to the communications interface of the claim.
In addition, Reitan teaches artificial intelligence.)

an interactive hardware device, wherein the interactive hardware device emulates a living human or animal in the virtual reality environment and has a movable component for interacting with the user;  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, fig 10)  Therefore, haptic suit 13 of Birnbaum may be any of a variety of objects.)

software residing in the computer system, comprising: a predetermined pre-programmed personality profile that is based on traits of the living human or animal being emulated and has autonomous, self- adaptive artificially intelligent software-enabled learning capabilities, wherein the predetermined pre-programmed personality profile adapts based on changes to the virtual reality environment of the user and interactions of the interactive hardware device, whereby the predetermined pre-programmed personality profile is not determined, controlled, or altered by user commands; and a living human or animal emulated character interface, wherein the character interface interacts with the user using the virtual reality environment and the interactive hardware device based solely on the predetermined pre-programmed personality profile of the living human or animal being emulated wherein the character interface is the predetermined pre-programmed personality profile based on the trains of the living human or animal being emulated and, wherein the predetermined programmed personality profile also autonomously learns from and adapts from changes to the virtual reality environment of the user and interactions of the interactive hardware device, rather than user commands, whereby the character interfaces starts with the predetermined programmed personality profile of that of the living human or animal being emulated, whereby, the user does not have the ability to alter the predetermined programmed personality profile; wherein the software generates data packages which are triggered by the predetermined pre-programmed personality profile, wherein the triggering action is predetermined, pre-programmed and stored in the personality profile, wherein the data packages are sent to the interactive hardware device; wherein the predetermined pre-programmed personality profile is based at least in part on signals from the interactive hardware device, wherein the predetermined pre-programmed personality profile generates responses to the user by sending signals to the interactive hardware device;  (This portion of claim 10 is substantially included within claim 1, and thus, is rejected under similar rationale.)

and, wherein the interactive hardware device is configured to emulate a body part of the living human or animal  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10)  The haptic suit 13 of Birnbaum can instead be a motion wand, emulating the user’s hand.)

and emit smells associated with activities in the virtual reality environment.  (“VR artificially creates sensory experiences, which can include sight, touch, hearing and smell.” (Birnbaum, paragraph 3))


Instant Claim 11: The system of claim 10, wherein the interactive hardware device is configured to emulate the body part, living human or animal.  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10)  The haptic suit 13 of Birnbaum can instead be a motion wand, emulating the user’s hand.)


Instant Claim 13: (Claim 13 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 14: The system of claim 13, wherein the movable component is configured for haptic and tactile interaction with physical objects in proximity to the user.  (Haptic suit 13 of Birnbaum may be any of a variety of objects with movable components.)


Instant Claim 15: The system of claim 14, including a sensor for transferring images of an environment of the user for use in the virtual reality environment,  (“Sensor 28 (fig 1) can be any device, such as, but not limited to, … a camera,” (Birnbaum, paragraph 17))

wherein the sensor for transferring images of the user’s environment for use in the virtual reality environment is a LIDAR scanner.  (Although Birnbaum does not explicitly teach that sensor 28 may be a LIDAR scanner, by official notice such is well known and an obvious selection.)


Instant Claim 16: The system of claim 15, wherein the predetermined pre-programmed personality profile is based on the traits of the living human or animal being emulated.  (“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29))


Instant Claim 18: A method of treating a psychological, psychiatric, or medical disorder or simulation for surgical training by providing a virtual reality experience to a user, comprising: generating, by a computer system, an interactive virtual reality environment for display on a display unit comprising virtual reality goggles or glasses adapted to be worn by the user for displaying to the user the interactive virtual reality environment being generated by the computer system and one or more visual, aural, and physical interactive hardware devices;  (Method claim 18 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, this portion of claim 18 is similarly rejected under the same rationale as applied above with respect to the substantially identical portion of apparatus claim 1.)

receiving, by the computer system, changes to the virtual reality environment through signals such as voice dialogue, mouse presses, joystick manipulation, force-feedback signals  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10))

from the user causing a response based on a predetermined pre-programmed personality profile of a living human or animal being emulated, via the virtual reality environment and the interactive hardware devices;  (“Therefore, one embodiment maps permission profiles to individual users.” (Birnbaum, paragraph 20)  The haptic effect permissions 22 of Birnbaum correspond to the personality profile of the claim.
“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29))

generating, by the computer system, commands to the interactive hardware devices based on the predetermined pre-programmed personality profile of traits of the living human or animal emulated that has only autonomous self-adaptive artificially intelligent software learning capabilities, but not user command learning capabilities and autonomously adapts thorough the embedded artificially intelligent software, based on changes to user's virtual reality environment and interactions of the interactive hardware devices, but not commands; generating, by software residing on the computer system, data packages which are triggered by the predetermined pre-programmed personality profile, wherein the triggering action is predetermined, pre-preprogrammed, and stored in the personality profile, and sending the data packages to the interactive hardware devices;  (This portion of claim 1 is substantially included within claim 1, and thus, is rejected under similar rationale.)

generating audio and visual signals for the display unit and sending those artificially intelligent, autonomous self-adapted commands to the interactive hardware devices;  (“Haptic suit 13 (fig 1) provides haptic effects in conjunction with the VR immersion experience provided by headset 11.” (Birnbaum, paragraph 10))

updating the predetermined pre-programmed personality profile based at least in part on the autonomous self-adaptive artificially-intelligent software-enabled learning capabilities of the living human or animal emulated pursuant to changes in the user’s virtual reality environment and the interactions of the interactive hardware devices; and adjusting the living human or animal emulated based at least on part of the autonomous self-adaptive artificially-intelligent software-enabled learning capabilities.  (This portion of claim 1 is substantially included within claim 1, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially included within claim 10, and thus, is rejected under similar rationale.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626